       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 1 of 30



            IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS
CHRIS HAULMARK,                               )
              Plaintiff,                      )
              V.                              )
STATE OF KANSAS,                              )
LEGISLATIVE ADMINISTRATIVE                    )
SERVICES,                                     )
       and                                    ) Civil Action No. _5:20-cv-04084-EFM-TJJ_
TOM DAY, in his official capacity as          )
Director of Legislative Administrative        )
Services,                                     )
              Defendants.                     )
________________________________              )

    PLAINTIFF HAULMARK’S OPPOSITION TO DEFENDANT TOM DAY’S
         MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

COMES NOW Plaintiff Chris Haulmark, appearing pro se, hereby respectfully requests

the Court to fully deny the Motion to Dismiss filed on March 10, 2021 by Defendant

Tom Day. (See Motion to Dismiss) (Docket No. 24) This Opposition against Defendant

Tom Day’s Memorandum in Support of Motion (Docket No. 25) (hereinafter “Tom Day’s

Memo.”) is based on the Complaint (Docket No. 1), Reply to Response to Motion (Docket

No. 27), Response to Motion (Docket No. 31), the following statements, and authorities:

                                  I.   INTRODUCTION

      The Complaint in the above captioned matter was filed on December 16, 2020 to

seek damages, including compensatory damages, equitable relief, including declaratory

and injunctive relief, award of attorney fees if counsel is ever retained by Plaintiff



                                           Page 1
        Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 2 of 30



Haulmark, and expenses of court against the named Defendants, alleging ongoing and

repeating violations of Title II of the Americans with Disabilities Act, 42 U.S.C. §

12131-12134 et seq. (hereinafter “ADA”) (See Complaint)

       Defendant Tom Day filed his motion, seeking for the dismissal of Plaintiff

Haulmark’s claim against him. Within the Tom Day’s Memo., Defendant Tom Day

asserts that Plaintiff Haulmark has failed to state a claim and this Court does not have

the proper jurisdiction over Plaintiff Haulmark’s claim.

       Defendant Tom Day fully admits in his memorandum that he and two other

Defendants-- State of Kansas and Legislative Administrative Services (hereinafter

“LAS”)-- are intentionally withholding the legally-required auxiliary aids and services,

yet they are demanding for more specific and smaller requests before complying with

Title II of the ADA. While other individuals without a hearing disability are not

subjected to the same discriminatory treatment, Plaintiff Haulmark is intentionally

being excluded in their services, programs, and activities because of his hearing

disability.

       Plaintiff Haulmark has gone through the exhausting steps to persuade

Defendant Tom Day and the two other Defendants to bring their services, programs,

and activities into compliance with Title II of the ADA. Many of these steps include

making numerous requests for at least two years for real-time captioning to be

activated for the online broadcasting services, and for transcripts to be produced for all

audio and audiovisual content that consists of legislative proceedings. Plaintiff

Haulmark has not been successful in persuading them to comply with Title II of the

ADA and therefore needs the Court to order them to do so.




                                          Page 2
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 3 of 30



                     II. RESPONSES OF PLAINTIFF TO
            DEFENDANT TOM DAY’S “STATEMENT OF MATERIAL FACTS”

      1.     Plaintiff Haulmark admits.

      2.     Plaintiff Haulmark admits.

      3.     Plaintiff Haulmark admits.

      4.     Plaintiff Haulmark admits.

      5.     Plaintiff Haulmark admits.

      6.     Plaintiff Haulmark admits and reiterates that Defendant Tom Day is sued

in official capacity. The Eleventh Amendment immunity exception that the Supreme

Court established in Ex parte Young, 209 U.S. 123 (1908), applies only in suits against

individual defendants in their official capacities.

      7.     Plaintiff Haulmark admits.

      8.     Plaintiff Haulmark admits.

      9.     Plaintiff Haulmark admits.

      10.    Plaintiff Haulmark admits.

      11.    Plaintiff Haulmark admits.

      12.    Plaintiff Haulmark denies. (See ¶ 53 in Complaint) (“Legislative

Coordinating Council posted a notice stating that the Legislative Coordinating Council

will meet on April 8, 2020 as called to review an executive order issued by the Kansas

Governor.”); (See ¶ 54 in Complaint) (“Plaintiff Haulmark sent a request: ‘I am

requesting for the transcription of the Legislative Coordinating Council meeting that

was held during today.’”) (Internal quotation marks retained); (See ¶ 55 in Complaint)

(Defendant Tom Day responded, “In terms of your request for the April 8, 2020 meeting

of the Legislative Coordinating Council, no transcript currently exists and therefore,


                                           Page 3
        Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 4 of 30



under [Kansas Open Records Act], need not be produced under [Kansas Open Records

Act]. However, I am looking into that request further. If the transcript becomes

available, I will provide it to you.”). In violation of Title II of the Americans with

Disabilities Act, Defendant Tom Day has failed to produce and furnish the transcription

of this specific meeting to Plaintiff Haulmark. Defendant Tom Day uses the Kansas

Open Records Act (hereinafter "KORA") as the reason. (See ¶¶ 67-73 in Response to

Motion) (Docket No. 31)

      13.    Plaintiff Haulmark admits and reiterates that Defendant Tom Day did not

adhere to the agreement by failing to timely communicate with Plaintiff Haulmark then

refusing to provide effective communication and equal participation to Plaintiff

Haulmark during the 2020 Legislative Session.

      14.    Plaintiff Haulmark admits.

      15.    Plaintiff Haulmark admits.

      16.    Plaintiff Haulmark admits.

      17.    Plaintiff Haulmark admits.

      18.    Plaintiff Haulmark admits.

      19.    Duplicative statement as ¶ 12. Plaintiff Haulmark denies. (See ¶ 53 in

Complaint) (“Legislative Coordinating Council posted a notice stating that the

Legislative Coordinating Council will meet on April 8, 2020 as called to review an

executive order issued by the Kansas Governor.”); (See ¶ 54 in Complaint) (“Plaintiff

Haulmark sent a request: ‘I am requesting for the transcription of the Legislative

Coordinating Council meeting that was held during today.’”) (Internal quotation marks

retained); (See ¶ 55 in Complaint) (Defendant Tom Day responded, “In terms of your

request for the April 8, 2020 meeting of the Legislative Coordinating Council, no

                                            Page 4
         Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 5 of 30



transcript currently exists and therefore, under KORA, need not be produced under

KORA. However, I am looking into that request further. If the transcript becomes

available, I will provide it to you.”). In violation of Title II of the Americans with

Disabilities Act, Defendant Tom Day has failed to produce and furnish the transcription

of this specific meeting to Plaintiff Haulmark. Defendant Tom Day uses the KORA as

the reason. (See ¶¶ 67-73 in Response to Motion) (Docket No. 31)

        20.   Plaintiff Haulmark admits.

        21.   Plaintiff Haulmark admits.

        22.   Plaintiff Haulmark admits and reiterates that just because the 2020

Legislative Session is adjourned for the year on March 19, 2020 does not mean that

there are no longer legislative proceedings for the rest of the year. Consider this

instance, the general public has free access to the archived audio files of the meetings

held by the Legislative Coordinating Council (hereinafter “LCC”) on March 24, March

27, March 29, April 2, April 8, April 22, May 6, and so on for the year 2020. (See Exhibit

#14 in Docket No. 1-1 for the April 8 meeting (Page 29 of 34)) Many other committees of

the legislature continued to hold many public meetings for the rest of the time until the

2021 Legislative Session commenced. The ADA defines these archived audio files, being

freely available to the public, as services, programs, or activities. Additionally, the ADA

requires these services, programs, and activities to be accessible with effective

communication and equal participation for individuals with a hearing disability.

        23.   Plaintiff Haulmark admits and reiterates that Defendant Tom Day is

refusing to produce transcripts and that any efforts to obtain transcripts have been in

vain.




                                            Page 5
            Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 6 of 30



          24.     Plaintiff Haulmark admits and reiterates that Plaintiff Haulmark did not

receive an email response from Defendant Tom Day following the last futile email.

          25.     Plaintiff Haulmark cannot admit or deny this fact if the requirement of the

accessibility is an unambiguous objective.

          26.     Plaintiff Haulmark cannot admit or deny this fact because the meeting

held by the LCC on September 16, 2020 was held without any auxiliary aids or services

available to allow Plaintiff Haulmark and other persons with a hearing disability to be

aware of the details being discussed via the online broadcasting services. Exhibit D

contains no details regarding the requirement to comply with the ADA for all of the

services, programs, and activities provided by the Defendants. (Docket No. 19-2) (Page

22-25 of 198)

          27.     Plaintiff Haulmark cannot admit or deny this fact whether Alan Weis is

qualified to ensure that the Virtual Statehouse Project is compliant with the ITEC

policy 12.0 and Title II of the ADA in pursuant to K.S.A. § 75-7208(a). To date,

Defendant Tom Day does not provide any evidence to support this fact.

          28.     Plaintiff Haulmark acknowledges and emphasizes that a small portion of

the $2.47 million project is devoted to accessibility, whereas the rest of the project is

dedicated to other purposes. (See Exhibit E) (Docket No. 19-2) (Page 41 of 198)

          29.     Plaintiff Haulmark admits.

          30.     Plaintiff Haulmark admits.

          31.     Plaintiff Haulmark admits.

          32.     Plaintiff Haulmark cannot admit to or deny this fact because videos are

still being posted to Defendants’ YouTube Channel 1 (hereinafter “Youtube Channel”) as


1
    KS Legislature, (“YouTube Channel”), https://www.youtube.com/channel/UC_0NO-Pb96CFABvxDwXAq8A
                                                    Page 6
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 7 of 30



of this date. There is still no real-time captioning available and the content of the

legislative proceedings continues to be published as audio-only on the Kansas

Legislature’s website.

      33.     Plaintiff Haulmark denies this fact as Plaintiff Haulmark’s Complaint was

filed on December 16, 2020. This Complaint is a request in pursuant to the ADA for

effective communication access to the entire collection of the audio and video recording

including those to be produced and published in the future.

      34.     Plaintiff Haulmark admits this fact.

      35.     Plaintiff Haulmark admits this fact and reiterates that he stated the

automatic machine-generated captioning does not provide effective communication for

him. (See ¶ 20 in Complaint)

      36.     Plaintiff Haulmark denies this fact as there are many instances within the

Complaint that indicate Plaintiff Haulmark wants access to future legislative

proceedings, freely available to the public on two separate streaming platforms.

      37.     Plaintiff denies in part to this fact because Defendant Tom Day uses the

word “adopt” on what Plaintiff Haulmark seeks for. Plaintiff Haulmark is seeking an

order for the Defendants “to develop, implement, promulgate, and comply with a policy

prohibiting future discrimination against Plaintiff Haulmark or other individuals with

hearing disabilities[.]” (See ¶ 84(B)ii-vii in Complaint) (Emphasis added) Plaintiff

Haulmark admits to the rest of this fact.

                 III.    PLAINTIFF’S STATEMENT OF MATERIAL FACTS

      38.     Plaintiff Haulmark is not employed with or under the care of the

Defendants.

      39.     Plaintiff Haulmark lives in Olathe, Kansas.

                                            Page 7
           Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 8 of 30



          40.     Plaintiff Haulmark is a qualified member of the public to participate in the

services, programs, and activities offered by the Defendants.

          41.     Plaintiff Haulmark has sought ADA accommodations numerous times

since January 2019 for the real-time captioning and transcripts.

          42.     Defendant Tom Day wants to know why Plaintiff Haulmark does not want

to be excluded from their services, programs, and activities.

          43.     Defendant Tom Day demands Plaintiff Haulmark to furnish smaller and

specific ADA requests with a list of specific bills, committee meetings and other

legislative elements to benefit from their services, programs, and activities offered to

the public.

          44.     Defendant Tom Day knew that they need to make reasonable modifications

in their services, programs, and activities for individuals with a hearing disability

before Defendants LAS and Tom Day were contacted by Plaintiff Haulmark in January

2019.

          45.     Defendant LAS is liable based on the actions of its director, Defendant Tom

Day.

          46.     The first audio-only recording of legislative proceedings was streamed and

published on the Kansas Legislature’s website on January 9, 2017.

          47.     Since January 9, 2017, there are thousands of audio-only recordings

archived on the Kansas Legislature’s website freely available to the public.

          48.     On the Kansas Legislature’s website2 for the archived audio-only

recordings, there are not any auxiliary aids or services being available or provided upon




2
    Kansas Legislature website, http://sg001-harmony.sliq.net/00287/Harmony/en/View/Calendar/
                                                   Page 8
        Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 9 of 30



request to ensure effective communication and equal participation for Plaintiff

Haulmark.

       49.      Due to Plaintiff Haulmark's hearing disability and the lack of auxiliary

aids or services, Plaintiff Haulmark is unable to have communication access to archived

audio-only content available on the Kansas Legislature's website.

       50.      The policy as part of the Kansas Virtual Statehouse Project is facially

inadequate as they do not require affirmative steps by the Defendants to ensure

compliance with Title II of the ADA.

       51.      Currently, YouTube Channel does not provide real-time captioning for their

streaming or published videos to provide effective communication and equal

participation for Plaintiff Haulmark.

       52.      These archived audio-only recordings and published videos are the

services, programs, and activities offered to the public that the Defendants have full

control over.

       53.      Defendants Legislative Administrative Services and Tom Day have the

administrative duties to oversee the services, programs, and activities of the Kansas

Legislature at the direction of the LCC.

       54.      Among the administrative duties consists of the Defendants LAS and Tom

Day handling requests for accommodation under the ADA and to act upon those

requests.

       55.      While Defendant Tom Day demands to know the specific bills, committees,

or any kind of legislative elements that Plaintiff Haulmark is following, Defendant Tom

Day does not impose the same restrictions on any individuals without a hearing

disability.

                                            Page 9
        Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 10 of 30



                                   IV.      NATURE OF THE MATTER

        56.     In his Complaint, Plaintiff Haulmark brings to this Court the issue of

being excluded from participating in the services, programs, and activities offered by

the Defendants.

        57.     Plaintiff Haulmark is Deaf3, a qualified individual with a disability under

the ADA, and had repeatedly requested for reasonable modifications from Defendant

Tom Day. Defendant Tom Day does not dispute these facts. (See ¶¶ 3, 9, 16, 20, and 24

in Tom Day’s Memo.)

        58.     According to the ADA, the online broadcasting services and each of the

individual audio and video recordings, under control of Defendant Tom Day, are the

services, programs, and activities freely offered to the public.

        59.     Plaintiff Haulmark is being excluded from all services, programs, and

activities offered by the Defendants because Plaintiff Haulmark would not meet Mr.

Day’s demands to identify specific bills, committee meetings, or other smaller legislative

elements. (See ¶¶ 10, 17, and 23 in Tom Day’s Memo.); (See Page 22, Last Paragraph in

Tom Day’s Memo.) (“More than once, Day offered to provide transcripts for specific

proceedings of interest to Haulmark.”); (See Page 23, First Continuing Paragraph in

Tom Day’s Memo.) (“[T]he Complaint does not allege that Haulmark told Day he was

following certain bills and asked for information as to specific bills[.]”) (Internal

quotation marks omitted); (See Page 28, Last Paragraph in Tom Day’s Memo.)




3
 This label is contrary to the term “hearing impaired” which is generally applied in a demeaning tone to
obliterate the personal history, background, cultural abundance, and visual language of this particular member
of the Deaf community. The Kansas Legislature has accepted this by lawfully legislating the name change from
Kansas Commission for the Deaf and Hearing Impaired to Kansas Commission for the Deaf and Hard of
Hearing. K.S.A. § 75-5397b (1992).
                                                  Page 10
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 11 of 30



(“[]Haulmark never explained why his preferred accommodation [ ... ] was the only

means to achieve meaningful access so that he could follow specific bills of interest[.]”)

      60.    Plaintiff Haulmark went through exhausting steps to persuade Defendant

Tom Day to bring all of the Defendants’ services, programs, and activities into

compliance with Title II of the ADA. This has been a humiliating, dehumanizing, and

unnecessary experience. Had the Defendants been readily accessible to provide Plaintiff

Haulmark with the requested auxiliary aids and services, as legally required under

Title II of the ADA, he would not have sustained the injuries and be forced to bring this

matter to this Court.

                        V.    ONLINE BROADCASTING SERVICES

      61.    As discussed in the section entitled "The Structure Of The Kansas

Legislative Information Services System" of the Plaintiff Haulmark’s Reply to Response

to Motion, there are several components to the system, one of which includes the ability

to provide public access to observe legislative proceedings remotely. (See ¶¶ 16-24 in the

Reply to Response to Motion) (Docket No. 27)

      62.    The Defendants’ $2.47 million dollar project, the Kansas Virtual

Statehouse Project, is a response to the COVID-19 public health emergency. The

Defendants show the unambiguous goal of this project is to enable the elected

legislators and staff to actively participate online in an environment where physical

presence is no longer necessary.

      63.    Even though the Defendants admit that the online broadcasting services

and the archived audio and audiovisual content are non-compliant with the ADA, they

have not provided any evidence to prove that this new project has brought the original

online broadcasting services to full compliance with the ADA. The Defendants spent a

                                          Page 11
        Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 12 of 30



significant amount of money on expensive sound and video equipment and,

unsurprisingly, nothing indicates that even one cent of the new $2.74 million project or

the annual budget of the Kansas Legislative Information Services System (hereinafter

“KLISS”) averaging at least $20 million dollars is used to provide effective

communication for Plaintiff Haulmark and other individuals with a hearing disability.

         VI.   PLAINTIFF HAULMARK HAS ALLEGED A PRIMA FACIE CASE
               OF DISCRIMINATION UNDER TITLE II OF THE ADA

        64.    Here, the elements of this ADA claim are: 1) Plaintiff Haulmark is a

qualified individual with a disability, 2) Plaintiff Haulmark has been excluded from

participation in or denied the benefits of the public entity’s services, programs, and

activities, or was otherwise discriminated against by the public entity, and 3) that such

exclusion, denied the benefits of, or discrimination was by reason of Plaintiff

Haulmark’s disability. J.V. v. Albuquerque Pub. Schs., 813 F.3d 1289, 1295 (10th Cir.

2016)

        65.    Defendant Tom Day 1) agrees that Plaintiff Haulmark is a qualified

individual with a disability (See ¶ 3 in Tom Day’s Memo.); 2) admits that he

intentionally excludes Plaintiff Haulmark from their online broadcasting services and

all of these archived video and audio recordings, by withholding the necessary auxiliary

aids and services that Plaintiff Haulmark requires for effective communication, until

Plaintiff Haulmark meets Defendant Tom Day’s demands for specific and smaller ADA

requests (See ¶¶ 8, 10, 12, 17, 19, 23, 24, and 36 in Tom Day’s Memo.); 3) and

acknowledges this discriminatory exclusion from the Defendants’ services, programs,

and activities is because of Plaintiff Haulmark’s disability.




                                          Page 12
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 13 of 30



      66.    Defendant Tom Day rests his argument for dismissal on the second

element. He asserts that his requests for specific and limited ADA accommodations are

considered as reasonable accommodation offers under Title II of the ADA. Defendant

Tom Day argues that Plaintiff Haulmark was not injured because he did not submit

these specific and smaller requests for ADA accommodations. Simply put, Defendant

Tom Day does not want to be held responsible for failing to ensure that online

broadcasting services are designed to be compliant with Title II of the ADA.

      67.    Defendant Tom Day asserts that during this December 2019 meeting, “he

had been working on improving accessibility for legislative proceedings and that he

would continue in those efforts and provide a progress report.” (See ¶ 13 in Tom Day’s

Memo.) There is no evidence to show any effort of improvement being made in this

regard. It has been over a year since that meeting.

      68.    During this December 2019 meeting, an agreement was reached that the

Defendant Tom Day would ensure effective communication and equal participation are

provided to Plaintiff Haulmark during the 2020 Legislative Session. (See ¶¶ 46-47 in

Complaint) However, Defendant Tom Day did not adhere to the agreement by failing to

timely communicate with Plaintiff Haulmark then refusing to provide effective

communication and equal participation to Plaintiff Haulmark during the 2020

Legislative Session. (See Page 1-3 of the Exhibit #13 in Docket No. 1-1 (Page 26 of 34))

During the ongoing 2020 Legislative Session, Defendant Tom Day delayed Plaintiff

Haulmark's transcript requests under the ADA, which Defendant Tom Day then refused

to honor. (See Page 1-2 of the Exhibit #15 in Docket No. 1-1 (Page 30 of 34))

      69.    Defendant Tom Day then presented the “$2.74 Million Kansas Virtual

Statehouse Project,” which is specifically designed to allow only for the participation of

                                          Page 13
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 14 of 30



elected legislators, staff, and members of the public remotely. (See ¶ 25 in Tom Day’s

Memo.) Furthermore, this $2.74 million project is attributing lower priority to the

requirement that the online broadcasting services comply with the ADA law. In

addition, Kansas House Speaker Ron Ryckman revealed on the first day of the 2021

Legislature about the KLISS, “If there’s a silver lining in all this for the Legislature, [ ]

it’s that we were able to jumpstart many of things we’ve wanted to do to increase online

access to the process.” (See Day Exhibit N in Docket No. 19-2 (Page 197 of 198)) Rather

than jumpstarting in December 2019 for Plaintiff Haulmark and other individuals with

hearing disabilities, Defendant Tom Day delays the improvements by ignoring and

denying requests from Plaintiff Haulmark and other individuals with hearing

disabilities throughout the year 2020 and intentionally excludes them from legislative

proceedings to this day.

      70.    Defendant Tom Day’s citation of a variety of authority undermines the

well-established law of the Tenth Circuit that deals with Title II requirements. As one

of these instances, Defendant Tom Day emphasized with Kiman v. New Hampshire

Dept. of Corrections, 451 F.3d 274 (1st Cir. 2006) in order to argue that a request was

necessary to trigger the application of the ADA to a prison system. (See Page 22,

Continuing Paragraph in Tom Day’s Memo.) (“The ADA’s reasonable accommodation

requirement usually does not apply unless triggered by a request.”) (Internal quotations

omitted)

      71.    The December 2019 meeting, the December 2019 resolution adopted by the

LCC, exchanges of emails between Plaintiff Haulmark and Defendant Tom Day, and the

$2.74 Million Kansas Virtual Statehouse Project are futile gestures because there are

not any improvements made since before Plaintiff Haulmark’s first contact with

                                           Page 14
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 15 of 30



Defendant Tom Day. Plaintiff Haulmark continues to be completely excluded from

having effective communication access to 100% of the archived audio content that is

publicly available on the Kansas Legislature website. There is not any real-time

captioning available on the Youtube Channel, and the auto-generated captioning for

some videos are not equally and optimally accurate. (See ¶ 54 in Reply to Response to

Motion) (Docket No. 27)

      72.    Accordingly, Plaintiff Haulmark filed numerous ADA requests for access to

the online broadcasting services and the archived audio-only content over the past two

years. All the requests were turned down by Defendant Tom Day.

                    VII.   REQUESTS FOR ADA ACCOMMODATIONS

      73.    In his memorandum, Defendant Tom Day acknowledges that auxiliary aids

and services were repeatedly requested from Plaintiff Haulmark during the last two

years. (See ¶¶ 9, 16, 20, and 24 in Tom Day’s Memo.) Additionally, Defendant Tom Day

does not discuss the February 2019 letter in Tom Day’s Memo. but admits his

awareness of this letter in his earlier “Declaration of Thomas A. Day” filed on February

4, 2021. (See ¶ 20 in Docket No. 14-2) Lastly, Defendant Tom Day shares his awareness

of the need of captioning to ensure that individuals without a hearing disability are not

to be excluded from the Defendants’ services, programs, and activities. (See ¶ 36 in

Complaint)

      74.    This February 2019 letter requests “real-time English captions” so the

online broadcasting services will be readily accessible to Plaintiff Haulmark. (See ¶ 33

in Complaint) (See Exhibit #4 of Docket No. 1-1) If the online broadcasting services had

provided real-time and optimally accurate captioning since the implementation, it is

unlikely that Plaintiff Haulmark would request transcripts.

                                         Page 15
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 16 of 30



      75.     Throughout the next two years, Plaintiff Haulmark made numerous

requests of transcripts to Defendant Tom Day for all of the archived audio and

audiovisual content available on two separate streaming platforms. All requests were

denied. (See ¶ 8, 10, 17, and 23 in Tom Day’s Memo.)

       VII.   ALLEGED DISCRIMINATION AGAINST PLAINTIFF HAULMARK
                          BY DEFENDANT TOM DAY

      76.     Defendant Tom Day shows in his memorandum his reasons for excluding

Plaintiff Haulmark from all of the Defendants’ services, programs, and activities.

Firstly, Plaintiff Haulmark is unjustifiably required to submit a request at least two

working days before the day of the service, program, or activity because of a

discriminatory policy in place. Secondly, Defendant Tom Day cites the KORA, K.S.A. §

45-215 et seq., as the reason to refuse to produce the transcripts. Thirdly, Plaintiff

Haulmark is unnecessarily required to make smaller and more specific ADA requests to

Defendant Tom Day while remaining excluded from the rest of the services, programs

and activities. Fourthly, Plaintiff Haulmark did not explain to Defendant Tom Day why

he wants to participate in Defendants’ services, programs, and activities.

      77.     Defendant Tom Day does not provide a nondiscriminatory reason to

exclude Plaintiff Haulmark from any of the Defendants’ activities, programs, or

services.

      78.     Defendant Tom Day complains about Plaintiff Haulmark’s requests for

100% accuracy and perfection of the captioning and transcripts. (See Page 23, First

Paragraph in Tom Day’s Memo.) Defendant Tom Day fails to provide evidence of Alan

Weis's qualifications, despite his nonexpert opinion regarding the captioning being

claimed to be accurate. (See ¶ 70 in in Reply to Response to Motion) (Docket No. 27)


                                          Page 16
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 17 of 30



While refusing to enable real-time captioning and failing to produce and furnish

transcripts, Defendant Tom Day fails to take other action, required under Title II of the

ADA, in response to Plaintiff Haulmark’s requests to provide effective communication

access to the online broadcasting services and the content of audio and audiovisual,

containing the legislative proceedings.

      79.    Defendant Tom Day had known for a long time in regards to the

shortcomings of online broadcasting services, as well as the need for real-time

captioning and transcripts. Additionally, Defendant Tom Day has shared the needs for

captioning services during February 2019. (See ¶ 36 in Complaint) "[A] public entity is

on notice that an individual needs an accommodation when it knows that an individual

requires one, either because that need is obvious or because the individual requests an

accommodation." J.V. v. Albuquerque Pub. Sch. at 1299 (quoting Robertson v. Las

Animas Cty. Sheriff's Dep't, 500 F.3d 1185, 1197-98 (10th Cir. 2007) ("When a disabled

individual's need for an accommodation is obvious, the individual's failure to expressly

'request' one is not fatal to the ADA claim.") (Internal quotations retained))

      80.    While it has been obvious to him, Defendant Tom Day has been aware of

other Deaf constituents participating in the democratic process prior to Plaintiff

Haulmark’s first contact with him.

        VIII. REASONABLE MODIFICATIONS TO AVOID DISCRIMINATION

      81.    “To effectuate Title II's mandate, the regulations require public entities to

make reasonable modifications in policies, practices, or procedures when the

modifications are necessary to avoid discrimination on the basis of disability.” Robertson

at 1195 (quoting 28 C.F.R. § 35.130(b)(7)) (Internal quotation marks omitted)




                                          Page 17
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 18 of 30



      82.    In addition with this ITEC state policy, Defendant Tom Day has an

affirmative obligation under Title II of the ADA to ensure that all audio and audiovisual

content made available through the Defendants’ online broadcasting services are

readily accessible to Plaintiff Haulmark and others with a hearing disability. “Title II

therefore imposes an affirmative obligation to accommodate persons with disabilities.”

Hamer v. City of Trinidad, 924 F.3d 1093, 1104–05 (10th Cir. 2019) (Quoting Tennessee

v. Lane, 541 U.S. 509, 533 (2004)) (Internal quotation marks omitted)

      83.    After failing to follow both ITEC state policy and Title II of the ADA, which

prohibits discrimination against Plaintiff Haulmark, Plaintiff Haulmark is subjected to

discrimination as a result of the four discriminatory reasons stated by Defendant Tom

Day. (See ¶ 71 above)

      84.    Plaintiff Haulmark and other individuals with a hearing disability are

entitled to the following auxiliary aids and services: "[q]ualified interpreters,

notetakers, transcription services, written materials, telephone handset amplifiers,

assistive listening devices, assistive listening systems, telephones compatible with

hearing aids, closed caption decoders, open and closed captioning, telecommunications

devices for deaf persons (TDD's), videotext displays, or other effective methods . . . ." 28

C.F.R. § 35.104. (Emphasis added)

      85.    In Tom Day’s Memo., Defendant Tom Day does not meet his burden of

demonstrating that there are real-time captioning and transcripts available for each of

the archived audio and video recordings. Instead, Defendant Tom Day complains that

Plaintiff Haulmark wants to participate in each of the legislative proceedings. (See Page

22, Last Paragraph in Tom Day’s Memo.) (“Haulmark’s demand for hundreds of

professional and errorless transcripts for each and every legislative proceeding is not a

                                          Page 18
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 19 of 30



reasonable request.”) (Internal quotations omitted); (See Page 23, First Continuing

Paragraph in Tom Day’s Memo.) (“The Complaint and attached exhibits do not

demonstrate that Haulmark made Day aware why the hundreds of errorless transcripts

of every single legislative proceeding were necessary to provide effective communication

as to any particular bills he may have been following”)

       86.     Defendant Tom Day is not following the requirements of Title II of the

ADA when he imposes discriminatory standards for Plaintiff Haulmark to participate in

and benefit from the services, programs, and activities offered by the Defendants.

       87.     Upon numerous requests from Plaintiff Haulmark over the course of two

years, Defendant Tom Day fails to furnish the real-time captioning and transcripts upon

requests by Plaintiff Haulmark for all of the Defendants’ services, programs, and

activities. In light of Defendant Tom Day’s failure, Plaintiff Haulmark is intentionally

discriminated against by being excluded from the Defendants’ services, programs, and

activities.

       88.     During the necessary discovery, Plaintiff Haulmark will be able to obtain

evidence that Defendant Tom Day was aware of other Deaf constituents interested in

the services, programs, and activities of the Kansas Legislature long before he was first

contacted by Plaintiff Haulmark. For example, Plaintiff Haulmark is seeking to depose

Defendant Tom Day and other employees of the Defendants. Plaintiff Haulmark will

explore whether and how Defendant Tom Day created an intentionally discriminatory

pattern of conduct against Plaintiff Haulmark and other individuals with a hearing

disability on the behalf of the Defendants.

              IX.   DEFENDANT TOM DAY SERVES WITH THE AUTHORITY
                     ON ALL ISSUES RELATED TO ADA REQUESTS


                                          Page 19
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 20 of 30



      89.    Defendant Tom Day is attempting to have himself dismissed with the same

reason why two others --Senate President Susan Wagle and House Speaker Ron

Ryckman-- were dismissed from Plaintiff Haulmark's previous claim. (See Page 14,

First Continuing Paragraph in Tom Day’s Memo.) (“The court concludes that plaintiff

does not have standing to bring this action against Wagle and Ryckman and that he has

failed to properly allege a claim for prospective relief under Ex parte Young. The same is

true as to Haulmark’s similar claim against Tom Day.”)

      90.    At the time of the filing of the complaint against five defendants including

Senate President Susan Wagle and House Speaker Ron Ryckman, Plaintiff Haulmark

was acting in good faith by applying the Rule 4(j)(2)(B) of the Federal Rules of Civil

Procedure regarding the way the Kansas Senate, the Kansas House of Representatives,

and the elected legislators are to be served, as interpreted in State Ex. Rel. Stephan v.

Kan. House of Representatives, 236 Kan. 45, 50 (Kan. 1984).

      91.    Plaintiff Haulmark, appearing pro se, without formal legal training and

experience, believed this service of process would name every legislator as a defendant

by applying the Stephan doctrine to the previous complaint. Additionally, it was

thought that Stephan doctrine established that a presiding officer of a legislative body

should appear to answer for itself as well as its elected legislators. However, it was

decided that a presiding officer could not do so.

      92.    Now, Defendant Tom Day is mistakenly comparing himself with the two

defendants– Wagle and Ryckman– in the decision of the Honorable Sam Crow.. (See

Page 14, First Continuing Paragraph in Tom Day’s Memo.) (“[T]he Complaint does not

allege that Wagle in her official capacity [ … ] has the power [ … ] to enact the




                                          Page 20
         Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 21 of 30



accommodations [Plaintiff Haulmark] seeks[.]”) (Quoting Haulmark v. State of Kansas,

20-4033-SAC (D. Kan. Sept. 30, 2020)) (Cleaned up)

         93.   Here, Defendant Tom Day plays a role in depriving Plaintiff Haulmark of

his rights guaranteed by the ADA by excluding Plaintiff Haulmark from the

Defendants’ services, programs, and activities and repeatedly subjecting Plaintiff

Haulmark to discrimination. Defendant Tom Day, in his official capacity as the Director

of Defendant LAS, has the power to enact the accommodations Plaintiff Haulmark

seeks.

         94.   However, Defendant Tom Day argues that he does not have the power to

perform upon the ADA requests such to “change legislative policies, spend large

amounts of money, or otherwise perform the acts requested in the Complaint.” (See

Page 16, Last Paragraph in Tom Day’s Memo.)

         95.   Plaintiff Haulmark does not request that Defendant Tom Day change any

legislation policy outside the scope of his administrative authority. Defendant Tom Day

must comply with the federal laws regardless of the state laws, state policies, and any

other regulations that conflict with the federal laws, including Title II of the ADA.

While other reliefs are available from them, Defendants State of Kansas and LAS are

named in this Complaint to be held liable for these discriminatory statutes and policies

that violate Title II of the ADA. (See ¶¶ 76-99 in Response to Motion) (Docket No. 31)

         96.   In light of this awareness, Defendant Tom Day was aware that in order to

be compliant with ITEC Policy No. 1210, the online broadcasting services should be

readily accessible to individuals with hearing disabilities. (See 6.1 of the ITEC Policy in

Weis Exhibit B (Docket No. 25-3) (Page 10 of 12)) (“All entity ICT shall be accessible to

and usable by individuals with disabilities in accordance with federal and state law.”)

                                          Page 21
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 22 of 30



Despite the fact that the ITEC policy was developed to be compliant with the ADA, Tom

Day had failed to follow this ITEC policy in order to ensure the online broadcast

services were readily accessible and usable by individuals with a hearing disability.

      97.    Defendant Tom Day follows a discriminatory policy that mandates

requests be sent “at least two working days in advance of the meeting[,]” which

prevents individuals with hearing disabilities from obtaining accommodations,

including transcripts, once these meetings have taken place. (See ¶ 29 in Reply to

Response to Motion) (Docket No. 27)

      98.    Under Defendant Tom Day's argument that he can not "spend large

amounts of money" to comply with Title II of the ADA, it is unclear whether he is using

the defense of undue financial burden. This is a vague argument regarding an

unspecified amount. Defendant Tom Day discusses the expenses involved in providing

real-time captions and to produce transcripts. (See ¶¶ 36 and 40 in Complaint); (See ¶

42 in Reply to Response to Motion) (Docket No. 27)

      99.    It is clear that the operating expenses of the KLISS has averaged at least

$20 million annually. (See Exhibit #8, #9, #10 in Docket No. 1-1 (Page 19-21 of 34)). The

entire budget and the new $2.74 million dollar project are not being used to provide

effective communication and equal participation for Plaintiff Haulmark and other

persons with a hearing disability. The Defendants admit that they are using the free

auto-captioning services provided by YouTube for some of their audiovisual content,

which were not intended to be ADA compliant to provide effective communication. (See

¶ 19, 20, 70, 71, 72, 73, and 79 in Reply to Response to Motion) (Docket No. 27)

      100.   The Title II regulations of the ADA make clear that the determination of

whether compliance with the statute would result in an undue burden or fundamental

                                         Page 22
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 23 of 30



alteration must be made by the head of the public entity or a designee “after

considering all resources available for use in funding and operation of the service,

program, or activity and must be accompanied by a written statement of the reasons for

reaching that conclusion.” 28 C.F.R. § 35.164 Even in cases in which such a

determination is made and the requested auxiliary aid or service is not provided, Title

II requires public entities to provide whatever aids or services that do not impose an

undue burden on the public entity in order to ensure to the maximum extent possible

that individuals with disabilities receive the benefits and services provided by the

entity. 28 C.F.R. § 35.164

      101.   Here, Tom Day fails to provide Plaintiff Haulmark the transcripts of any of

the legislative proceedings for which Plaintiff Haulmark requested, or, in the

alternative, to propose another communications means which could allow Plaintiff

Haulmark to gain access to the legislative proceedings through the online broadcasting

services and the archived audio, being available on the Kansas Legislature’s website.

Defendant Tom Day has not presented evidence to establish that provision of these

transcripts would have resulted in a fundamental alteration in the nature of their

services, programs, and activities or an undue burden. Because of this failure,

Defendant Tom Day denies Plaintiff Haulmark effective communication and the

opportunity to enjoy the benefits of their services, programs, and activities.

      102.   In the matters of Defendant Tom Day performing “the acts requested in

the Complaint[,]” he has the power to do so. Throughout Tom Day’s Memo. and other

legal filings by all the three Defendants in this case show that it is undisputed that

Defendant Tom Day is legislatively authorized to handle ADA accommodations. (See ¶¶




                                          Page 23
         Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 24 of 30



28-39 in Reply to Response to Motion) (Docket No. 27); (See ¶¶ 92-99 in Response to

Motion) (Docket No. 31)

      103.    Additionally, Defendant Tom Day admits that he has the power to produce

and provide the necessary auxiliary aids and services. (See ¶ 10 in Tom Day’s Memo.) (“[

… ] offering to produce specific transcripts of Haulmark’s choosing.”); (See ¶¶ 17, 19, 23,

and 24 in Tom Day’s Memo.) (Emphasis added); (See Page 22, Last Paragraph in Tom

Day’s Memo.) (“More than once, Day offered to provide transcripts for specific

proceedings of interest to Haulmark.”) (Emphasis added); (See Page 23, First

Continuing Paragraph in Tom Day’s Memo.) (“The Complaint and attached exhibits do

not demonstrate that Haulmark made Day aware why the hundreds of errorless

transcripts of every single legislative proceeding were necessary to provide effective

communication as to any particular bills he may have been following; the Complaint

does not allege that Haulmark told Day he was following certain bills and asked for

information as to specific bills, as that certainly would have been provided.”) (Emphasis

added)

      104.    Defendant Tom Day does not admit in this “Declaration of Thomas A. Day,”

filed on March 10, 2021 to this court, of how he has already used the same power to

furnish the auxiliary aids and services to Plaintiff Haulmark in the past. (Exhibit 1 in

Docket No. 25-2) Instead, Defendant Tom Day admits using this power as one of his

administrative duties to act upon ADA requests in his other declarations. (See ¶ 19 in

both two different Declaration of Thomas A. Day) (Exhibit 1 of both Docket No. 14-2 and

Docket No. 19-2)

      105.    As shown above, Defendant Tom Day fails to use this power to spend less

than 1% of the entire annual budget of the KLISS operations to furnish transcripts for

                                         Page 24
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 25 of 30



the entire audio-only recordings on the committee proceedings that occurred during the

2019 Legislative Session. (See ¶ 39 in Complaint) In addition, Defendant Tom Day fails

to spend a tiny amount to produce and furnish transcript for single legislative

proceeding. (See ¶¶ 67-73 in Response to Motion) (Docket No. 31)

      106.   As a public officer and the director of Defendant LAS, Defendant Tom Day

has the authority to “appoint such assistants and employees [ … ] as are authorized by

the legislative coordinating council” necessary to satisfy the requirements of Title II of

the ADA, in order to provide the requested auxiliary aids and services. (See K.S.A. §

46-1212a); Durflinger v. Artiles, 234 Kan. 484, 503 P.2d 86 (Kan. 1983) (“Essential

elements to establish public position as public office are: position must be created by

constitution, legislature, or through authority conferred by legislature, portion of

sovereign power of government must be delegated to position, duties and powers must

be defined, directly or impliedly, by legislature or through legislative authority, duties

must be performed independently without control of superior power other than law, and

position must have some permanency and continuity.”) (Internal quotations omitted)

      107.   Plaintiff Haulmark adequately demonstrated intentional discrimination

(deliberate indifference) on the part of Defendant Tom Day as an official who, despite

having authority to address discrimination and institute corrective measures on the two

other Defendants’ behalf, also failed to respond to it adequately. Defendant Tom Day

has not provided any alternative individuals or entities to whom ADA requests can be

sent to so that modifications or accommodations can be provided to individuals with a

hearing disability. Furthermore, no grievance procedures are shown to be in place for

when an accommodation request is denied.




                                          Page 25
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 26 of 30



      108.   Defendant Tom Day now stands alone authorized to act on the ADA

requests without ever providing any auxiliary aid or service that would facilitate

effective communication and equal participation for Plaintiff Haulmark with the

Defendants’ services, programs, and activities. This means that Plaintiff Haulmark is

being denied the opportunity to participate in the legislative proceedings via the online

broadcasting services, as well as the opportunity to be a political leader in the midst of

this critical moment being informed about the impacts made by the state government.

The reason behind this denial is that he is an individual with a hearing disability.

                       X.     RELIEF FROM DEFENDANT TOM DAY

      109.   The Tenth Circuit has provided three elements necessary for a suit to

proceed against a state official. The requirements are: "(1) the plaintiffs are suing state

officials, rather than the state itself; (2) the plaintiffs have alleged a non-frivolous

violation of federal law; and (3) the plaintiffs seek prospective equitable relief, rather

than retroactive monetary relief from the state treasury.'" Lewis v. N. M. Dep't of

Health, 261 F.3d 970, 975 (10th Cir. 2001)

      110.   While citing a single case outside of the Tenth Circuit, Defendant Tom Day

argues that “the Complaint does not allege that Day constitutes a public entity within

the meaning of Title II of the ADA. Failure to allege a defendant is a public entity is

itself cause for dismissal.” (See Page 19, Second Paragraph in Tom Day’s Memo.)

(Internal quotation marks omitted)

      111.   In contrast to the two other Defendants, Defendant Tom Day invokes the

Eleventh Amendment or sovereign immunity protection.

      112.   Defendant Tom Day is a public official of Kansas named in his official

capacity, which makes him liable for prospective injunctive relief under the doctrine of

                                           Page 26
        Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 27 of 30



Ex parte Young. Plaintiff Haulmark has requested for a “mandatory preliminary and

thereafter permanent injunction relief[.]” (See ¶ 85(B) in Complaint) This is applicable

to Defendant Tom Day within the scope of Ex parte Young.

        113.   Defendant Tom Day controls access to the online broadcasting services and

the archived audio and video recordings as services, programs, and activities and is

aware that he is breaking the federal law of the ADA by outright excluding Plaintiff

Haulmark, based on his hearing disabilities, from these services, programs, and

activities. “In Ex parte Young, 209 U.S. 123 (1908), the Supreme Court carved out an

exception to Eleventh Amendment immunity for suits against state officials seeking to

enjoin alleged ongoing violations of federal law.” Crowe & Dunlevy, P.C. v. Stidham, 640

F.3d 1140, 1154 (10th Cir. 2011) “[N]either a state official's absolute immunity nor a

state's sovereign immunity bars a plaintiff from bringing an Ex parte Young claim for a

violation of Title II of the ADA.” Guttman v. Khalsa, 669 F.3d 1101, 1127 (10th Cir.

2012)

        114.   Defendant Tom Day cites a state law to violate federal law by refusing to

provide Plaintiff Haulmark transcripts, upon request. (See ¶¶ 41 and 55 in Complaint);

(See ¶¶ 10 and 17 in Tom Day’s Memo.); (See the section entitled "State of Kansas is a

Proper and Necessary Party in This Case and Can Be Held Liable for Damages" of the

Response to Motion) (Docket No. 31)

        115.   As a state official attempting to dodge liability, Defendant Tom Day

misconstrues the current noncompliant online broadcasting services and the archived

audio recordings and videos to be past violations while he is being in noncompliance

with Title II of the ADA. (See Page 14, Last Paragraph in Tom Day’s Memo.)

(“Specifically, while the Complaint refers to past events, the Complaint does not clearly

                                          Page 27
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 28 of 30



allege facts demonstrating that Day will take an action or actions to cause injury to

plaintiff in the future.”)

       116.   It is indisputable that Plaintiff Haulmark is now excluded from the

services, programs, and activities because Defendant Tom Day is holding back the

legally-required auxiliary aids and services until Plaintiff Haulmark meets Defendant

Tom Day’s demands to provide smaller and specific requests to certain legislative

elements. As a result, the archived audio and audiovisual recordings and current

characteristics of the online broadcasting services continue to be non-compliant with

Title II of the ADA. Hamer at 1104 has described this pattern as the repeated violations

doctrine: “neither of [Title II of the ADA or section 504 of the Rehabilitation Act] state

outright when or how often a public entity violates them. They simply command that no

qualified individual ‘may be excluded’ from, ‘be denied’ the benefits of, or ‘be subjected’

to discrimination under a service, program, or activity. With that said, that language is

phrased in the present tense (albeit in the passive voice), which suggests that a

qualified individual who currently experiences discrimination under Title II or section

504 suffers an injury.” (Citing 42 U.S.C. § 12132 and 29 U.S.C. § 794(a)) (Internal

quotation marks and emphasis retained); Hamer at 1106 (mentioning “Congress’s goal[]

of full participation” in enacting the ADA and “[w]hat matters is whether the individual

can fully participate now in the service, program, or activity.” (Emphasis retained))

       117.   In opposition to Defendant Tom Day’s misapplications of several cases,

Plaintiff Haulmark alleges of Defendant Tom Day’s knowledge of the obvious need of

accommodations for individuals with a hearing disability and that Defendant Tom Day

has been aware of the harm to Plaintiff Haulmark if these auxiliary aids and services




                                          Page 28
       Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 29 of 30



are not provided to ensure Plaintiff Haulmark can participate in and enjoy the benefits

of the Defendants’ services, programs, and activities.

                                     XI.    CONCLUSION

      118.    Tom Day’s Memo. acknowledges that Defendant Tom Day had received

Plaintiff Haulmark's requests, refuses to follow the ADA Title II provision requiring

them not to treat Plaintiff Haulmark in a discriminatory manner by making excessive

demands for small requests in order to act. In the matter of the small requests from

Plaintiff Haulmark, they were denied.

      119.    Plaintiff Haulmark’s claim meets the Ex parte Young exception on

Defendant Tom Day and Defendant Tom Day is not immune from suit under the

Eleventh Amendment. Plaintiff Haulmark has shown that Defendant Tom Day has the

power to bring the online broadcasting services in full compliance with Title II of the

ADA and to produce and provide transcripts for all the archived audio and video

recordings.

      120.    With an injunction, Plaintiff Haulmark is seeking a court order for

Defendant Tom Day to activate the available real-time captioning feature so that

Plaintiff Haulmark can equally participate in observing the ongoing legislative

proceedings of the 2021 Legislative Session and future sessions through the online

broadcasting services while not suffering irreparable harm.

      121.    When this litigation comes to a conclusion, Defendant Tom Day and the

two other named Defendants are to correct all of their errors and ensure that Plaintiff

Haulmark is no longer excluded from any of their programs, services, and activities.

This includes the production of transcripts for all audio-only recordings, currently

available on the Kansas Legislature website, and all video recordings, currently

                                           Page 29
         Case 5:20-cv-04084-EFM-TJJ Document 32 Filed 03/31/21 Page 30 of 30



available on their YouTube Channel. Both two streaming platforms serve as sources of

content containing the legislative proceedings.

         122.     Plaintiff Haulmark has shown that 1) Plaintiff Haulmark is a qualified

individual with a disability; 2) Plaintiff Haulmark is excluded from the Defendants’

services, programs, and activities because of his hearing disability; 3) Defendant Tom

Day subjects Plaintiff Haulmark to discrimination because of his disability; 4)

Defendant Tom Day refuses to make modifications to provide effective communication

and equal participation; 5) Defendant Tom Day is withholding the legally-required

auxiliary aids and services from Plaintiff Haulmark; and 6) the discriminatory effect of

Defendant Tom Day’s actions is with intent.

         WHEREFORE, Plaintiff Haulmark requests that this Court deny Defendant Tom

Day’s Motion to Dismiss in full.

-----------------------------------------------------------------

Respectfully submitted this 31th of                                 /s/ChrisHaulmark
March                                                               PLAINTIFF, pro se
                                                                    chris@sigd.net
                                                                    600 S. Harrison St
                                                                    Apt #11
                                                                    Olathe, KS 66061
                                                                    512-366-3981


                                       CERTIFICATE OF SERVICE
I hereby certify that on this 31th of March, a true and correct copy of the above and
foregoing document was sent via email as an attached file in format of PDF to the clerk
of the U.S. District Court for the District of Kansas and a copy with postage prepaid
was placed in mail of the U.S. Mail to the following:

                             M.J. Willoughby
                             Assistant Attorney General
                             120 S.W. 10th, 2nd Floor                              /s/ChrisHaulmark
                             Topeka, KS 66612                                      PLAINTIFF, pro se



                                                        Page 30
